Title: To Thomas Jefferson from William Short, 30 March 1797
From: Short, William
To: Jefferson, Thomas


                    
                        My dear Sir
                        Paris March 30. 1797
                    
                    If I resume my pen once more to address you from this side of the Atlantic it is more that I may not let Colo. Monroe go without carrying some sign of life from me, than from any hope I retain of being able to add by it either to your instruction or amusement. You will recieve from him viva voce, all and every kind of information that I could give you of a public nature—and as to myself I hope to have so soon the pleasure of seeing you in person that I reserve for our interview every thing of that kind. Colo. Munro has just left this place for Bordeaux. I send this letter to overtake him there as he sat out sooner than I expected. I shall embark by the first vessel which shall sail in the month of May from Havre—or if there be none there I shall make use of the best opportunity which may present itself from any other port in France. I had intended as I wrote you to have embarked last spring—but I did not recieve my letters of recreance until the end of the summer—and I then yielded to the intreaty of friendship to prolong my stay here, added to my aversion to an autumnal or winter voyage. I have not written to you since my arrival in this country because I for a long time expected to have the pleasure of hearing from you conformably to my sollicitations from Spain of Sep. 2. 3. and 30. 1795.—and because as you did not write to me I thought it best to avoid repeating the trouble I gave you. The last and only letter I have received from you since you retired to Monticello was of May 25. 1795. It assured me that notwithstanding your silence your friendship for me was in [no] way diminished. I despair my dear Sir of conveying to you any idea of the heartfelt satisfaction I recieve from such assurances on your part. I feel sometimes that I have almost need of them after such long intervals of silence.
                    On the subject of the 9000 dollars I wrote you about, I know nothing further having never heard from E. Randolph and having only received a short answer from M. Pickering which said neither one thing or another. My desire will be when I shall be in America to place every thing I have in lands rented out at a sure and annual interest. On these subjects I shall I hope soon have the pleasure of conversing with you. M. Munro and Mr. Skipwith both offered to purchase my Indian camp at an advanced price—but I shall prefer adding to it if farmers can be found to rent it so as to yield an immediate profitable interest on the purchase money.
                    I send you inclosed a few grains of a very esteemed kind of barley—called here l’age de Siberie. Its weight is to common barley as 41. to 32.—has several better qualities and particularly in its mixture with  wheat, makes a fine bread, is more productive in the grain more easily cleaned &c. &c. I have thought it might be agreeable to you in your agricultural experiments. I get it from La Rocheguyon where I saw it growing this year in their potager. They have been cultivating it for some years past in order to multiply the seed which the Abbé Tessier furnished them from Rambouillet. On my mentioning to Mde. D’Enville my intention of sending you these grains she begs me to recall her to your recollection. She as well as her grandaughter have a real respect and attachment for you. The latter with her usual and incomparable modesty says she hardly supposes you recollect her. She assures me often there is no person whose friendship she would be more happy to cultivate.
                    I have made a valuable discovery in a bookseller here, who desires me to put him in correspondence with you. You may perhaps recollect a blind Chev. de Malthe at Mde. de Tessés. He is a man of science and honor and honesty and has adopted this business for a livelihood in which he succeeds perfectly. His address is Charles Pougens, Libraire No. 246. Rue St. Thomas du Louvre—he understands English well and you may therefore give him your commissions in that language if you chuse it. Adieu &c.
                